department of the treasury internal_revenue_service tax exempt and government entities mir titre bict washington d c date ‘ fore ss é cit - sitloy - of si3r0v-o0 contact person identification_number telephone number tb by employer_identification_number legend e z s d v o p d x a t n a e n i h dear sir or madam we have considered a ruling_request dated date submitted on m’s behalf by its attorney relating to the tax consequences flowing from the formation by m of a wholly-owned for-profit subsidiary n facts m was incorporated in the state of o under that state’s nonprofit statute m operates as an educational_organization and is exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code m's stated purposes pertain to a certain subject matter and include the following fostering scientific study and research developing sound thinking and more exact knowledge and definition of principles improving the methods and techniques of research contributing to the improvement of teaching developing better public understanding and appreciation of problems studying and discussing legislative and judicial decisions and publishing a journal m is an international_organization comprised of individual members located in many countries and with hundreds of chapters in north america m is the only organization that provides benefits to professionals in both business and education and serves all levels of practitioners educators and students ov members pay annual dues of dollar_figure per year plus local chapter membership dues ranging from dollar_figure to dollar_figure per year m members receive a biweekly magazine cailed p which has articles and news members may participate in workshops seminars and conferences with leading experts in business research and academics and members may purchase m periodicals and books members may also participate in shared interest groups that focus on particular topics in which members can share ideas and network with colleagues worldwide in order to create a structure whereby m will be able to insulate itself from fiability as a result of entering into affiliate agreements with third parties with respect to its website carry on its future activities in a manner that will not affect its tax-exempt status under sec_501 of the code and minimize its possible liability for tax on unrelated_business_income under sec_511 m has incorporated n as a for-profit corporation n’s mailing address is the same as m's n was incorporated in august as a for-profit corporation under the laws of the state of q m transferred almost dollar_figurex in cash and certain intangible assets in exchange for 500x shares of common_stock of n at which time n became a wholly-owned taxable subsidiary of m m will also enter into licensing agreements with n under which m will license the following to n m’s trademark logos and domain name m's membership database certain content from m periodicals books journals literature guides and other publications and the m directory of service providers n will deliver products and services to business professionals through an internet vertical portal n com’ as a vertical portal n com will contain a comprehensive source of information products and services targeted at such professionals n will derive its revenue primarily from four sources commissions on product and service transactions resulting from links to merchant affiliates pursuant to third-party affiliate agreements online recruiting and career resources industry directories ie online yellow pages and advertising the board_of directors of n will be the sole governing and policy-making body of the company the board_of directors will hold regular meetings throughout the year and will maintain complete and accurate minutes of its meetings the board_of directors will consist of five members the majority of the board will consist of individuals who are not officers or directors of m the initial members of n’s board_of directors will be the president and ceo of n the ceo of m a member of the m board or a member of the executive committee of the m board and two individuals who are not currently directors officers or employees of m n's officers and other employees will be in charge of all day-to-day activities of n n will initially have two employees a president ceo and b director - website architecture a is not currently an employee of m although b was an employee of m he has transferred to n and is no fonger an employee of m n will hire additional employees as needed during its start-up yo3 phase however n may obtain administrative services from m ona cost_basis your submission includes a copy of the administrative services contract between m and n n will pay m for such services n will adopt a stock grant plan in order to provide its officers and other employees with a proprietary interest in the company and to help attract and retain qualified employees n will also issue stock grants to its directors as a form of reasonable_compensation a compensation consultant has been retained to determine the reasonable_compensation in the form of cash compensation and stock grants to be paid an officer director or employee of n for services rendered initially n will rent office space from m which will be in a separate area in m's office will pay m its cost as rent for any space used you have attached a copy of the lease between m and n n n will maintain its own separate telephone number s separate telephone listing s separate bank accounts and separate stationery n will also obtain a benefits package for its employees and liability and other insurance to cover its operations funds and assets of n will n will enter into third party affiliate not be combined or commingled with funds or assets of m agreements and other contracts directly with customers of its website which will specify the services to be provided to such customers in order to raise capital to facilitate its expansion n will likely seek additional investors aside from the purchase of n’s capital stock such investments may include the formation of a joint_venture between n and an appropriate joint_venture partner the decision to seek additional investments and the form thereof will be made by n’s board_of directors although n’s officers and employees will be in charge of the day-to-day activities of n so long as m owns more than of the outstanding voting_stock of n no action with respect to the following will be effective unless authorized by m any amendments to n’s bylaws or articles of incorporation the merger consolidation reorganization or dissolution of n the removal of any director appointed by m the creation of any subsidiary the issuance of any shares of capital stock the sale transfer encumbrance or other_disposition of any material asset of n except in the ordinary course of business for fair_market_value consideration the voluntary filing of any_action for bankruptcy or bankruptcy court protection any voluntary change to n’s taxable status or any_action by n which could reasonably be expected to have a material adverse effect on m's tax-exempt status n will enter into a ten-year licensing agreement licensing agreement with m the licensing agreement will automatically renew for an additional ten-year term unless m gives written notice of non-renewal under the terms of the licensing agreement m will license to n m's trademarks logos and trade dress including its domain name a for use on n’s global marketing portal the gmp and b for marketing and promotional materials and articles related to the gmp m’s membership database and certain content from m’s periodicals books journals literature research guides videos and other publications the m content if and to the extent m in its discretion provides n with content for use in the gmp the license granted to n will be non-exclusive non-transferable and non-sublicensable except that n will have an exclusive north american license to use the m trademarks logos trade dress and domain name for the purpose of hosting or sponsoring a website on the internet m will establish standards and guidelines relating to permitted use depiction and display of licensed marks and content and quality control procedures the m membership database the database contains information regarding the name address phone number and e-mail address of m's members former members and potential members the database also contains information regarding previous financial transactions with a member eg book and seminar purchases and demographic information m will continue to own the database and all additions to it whether developed by n or m m will also own any membership database developed by n from the gmp m does not currently license or rent its database to any other entity or organization the gmp will be the host website for m n will establish an m members only portion of the gmp and will be required to provide links to m chapter websites n will also provide priority positioning on the gmp for m’s products and services and use its best efforts to negotiate discounts for m members for products and services provided through affiliate programs with third parties offered on the gmp under the terms of the licensing agreement n will agree not to provide comparable website hosting services to any for-profit or nonprofit entity selling products and services targeting those with an interest in m subject matter on the internet content to any other website which is directed toward the north american community if n seeks to enter a foreign jurisdiction for the purpose of establishing a portal m will have the opportunity to extend the terms of the licensing agreement to such foreign jurisdictions m will agree not to license m n will pay m a royalty of of gross revenues as defined in sec_1 of the licensing agreement during the two fiscal years ending date and n will be obligated to pay a minimum_royalty of dollar_figurex in each of these fiscal years royalties will begin to accrue on the date the gmp commences operations online for full-time commercial purposes royalties will be payable quarterly and will be subject_to a per month late fee upon termination of the licensing agreement m will be granted a royalty-free perpetual license to the software development to operate the gmp and the trade dress created for the 2s gmp and n will assign to m all of the third party affiliate agreements for the affiliate programs offered on the gmp m will also have an option to purchase the hardware used for the gmp at such hardware’s fair_market_value to the extent n advertises in m publications m will be compensated for such advertising pursuant to the terms of the advertising agreement between m and n compensation as unrelated_business_taxable_income m will report such m and n will also enter into a ten-year licensing agreement for the directory of service providers the directory’ currently maintained by m the directory agreement the directory agreement will automatically renew for an additional ten-year term unless n gives written notice of non-renewal under the terms of the directory agreement m will license to n a non-exclusive non- transferable non-sublicensable license to display and use the directory in connection with the gmp in north america m will establish standards and guidelines relating to the permitted use depiction and graphic display of the directory in exchange for the license to use the directory n will market and promote the directory n will issue invoices for all listings in the directory and and make it available via the internet collect all payments from such invoices for each fiscal_year n agrees to pay m not less than dollar_figurex for the licensing of the directory to the extent the gross revenues from the sale of listings in the directory in a single year exceeds the guaranteed directory revenues as defined in sec_5 of the directory agreement n shall be entitled to a commission equal to of such excess m and n will enter into an advertising agreement the advertising agreement governing advertising by m on the gmp and advertising by n in m periodicals under the terms thereof n shalt make available to m banner advertising space of the gmp the m ad space’ in consideration for the m ad space m will provide n advertising in m periodicals and publications the amount of advertising n receives will be proportionate to the amount of m ad space received by m mwill report such advertising revenue as unrelated_business_taxable_income m and n will enter into a product sales affiliate agreement the affiliate agreement setting forth the terms for the sale of m products and services on the gmp under the terms of the affiliate agreement n will offer the following m products and services magazines and journals books and conference registration pricing for the above products and services will be determined by m n will receive a commission for any m products or services sold on the gmp n will not have the right to sell any m products or services on any other website m may offer shares that it owns in n common_stock to m key employees as incentive compensation shares will be either granted directly to key employees or granted pursuant to the issuance of stock_options any shares of n common_stock paid as compensation to m employees will be limited to reasonable_compensation of the employee based on the fair_market_value of such stock or option rulings requested m's formation and ownership of n and its continuing relationship with n will have no adverse impact on m’s tax-exempt status under sec_501 of the code m's initial contributions to the capital of n in exchange for n stock will not adversely affect its tax-exempt status under sec_501 of the code or result in unrelated_business_taxable_income to m under sec_512 n's taxable_income will not be treated as unrelated_business_taxable_income to m under sec_512 of the code dividends that m may receive from n will be excluded under sec_512 of the code from the computation of unrelated_business_taxable_income under sec_512 any sale of stock by n subsequent to the initial capitalization will not result in unrelated_business_taxable_income to m n’s issuance of options for the purchase of stock in n to certain officers and employees of n under its stock_option plan and the issuance of stock_options to n's directors in payment of directors’ fees where the value of such options and stock based on their fair_market_value constitutes reasonable_compensation will not adversely affect m’s tax-exempt status under sec_501 of the code or result in unrelated_business_taxable_income under sec_512 the issuance by m of options for stock in n to employees of m where the value of such options and stock based on their fair_market_value constitutes reasonable_compensation wilil not adversely affect m’s tax-exempt status under sec_501 of the code payments received by m from n under the licensing agreement or the directory agreement will not adversely affect m’s tax-exempt status under sec_501 of the code or result in unrelated_business_taxable_income to m under sec_512 except to the extent the provisions of sec_512 apply law sec_501 of the code provides for the exemption from federa income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of ao oe any private_shareholder_or_individual and which does not engage in substantial lobbying_activities and proscribed political activities sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in construing the meaning of the phrase exclusively for educational_purposes in better business bureau v united_states 236_us_279 c b the supreme court of the united_states stated this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_513 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_513 of the code provides that the term trade_or_business includes any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services sec_512 of the code provides in part that all dividend and interest_income shall be excluded from the computation of unrelated_business_taxable_income sec_512 of the code excludes from the computation of unrelated_business_taxable_income ail royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code provides in part that if a controlling_organization receives a specified_payment from a controlled_entity notwithstanding sec_512 and the controlling_organization shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity under sec_512 specified_payment means interest annuities royalties or rent sec_512 generally defines control as ownership by vote or value of more than percent of the stock in a corporation sec_1_512_b_-1 of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 of the code shall be determined by all the facts and circumstances of each case for example if a payment termed rent by the parties is in fact a return of profits by a person operating the property for the benefit of the exempt_organization or is a share of the profits retained by such organization as a partner or joint venturer such payment is not within ‘the modification for rents sec_1_513-1 of the regulations provides in part that unless one of the specific exceptions of sec_512 or sec_513 of the code applies the gross_income of an exempt_organization subject_to the sec_511 tax is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved revrul_81_178 1981_2_cb_135 considers the application of sec_512 of the is that payments which an exempt labor_organization receives from various code to two situations in which payments are received by an exempt_organization the holding in situation business enterprises specifically the organization’s efforts to license its member professional athletes’ names are classified as royalties for federal tax purposes the holding in situation of revrul_81_178 is that payments for personal appearances and interviews are not royalties but are compensation_for personal service sec_2lf in 86_f3d_1526 cir affg tcmemo_1993_199 and rev'g on another issue 103_tc_307 the court stated that royalties under sec_512 of the code are defined as payments received for the right to use intangible_property rights and that such definition does not include payments for services with respect to income derived from the sierra club's rental of its mailing list the court held that such income was royaity income under sec_512 and not payment for services in 112_tc_332 the court found that with the exception of the list brokerage activities all the list rental transaction activities were royalty- related and therefore each rental payment constituted a royalty excluded from unrelated_business_taxable_income under sec_512 of the code the court found that the parties involved in the transaction engaged in activities to exploit and protect the mailing list and thus the activities were royalty-related the parties included the list manager the list owner petitioner the company that stored the rental list and the list brokers moreover the court found that the list brokers’ activities were provided solely to the mailers and solely for their convenience and that the list broker was not an agent of common cause see also planned parenthood federation of america inc v commissioner tcmemo_1999_206 revrul_69_430 1969_2_cb_129 holds that where a tax exempt_organization transfers publication rights to a commercial publisher in return for royalties the royalty payments are excluded from the computation of unrelated_business_taxable_income pursuant to sec_512 of the code for federal_income_tax purposes a parent_corporation and its subsidiaries are considered separate entities so long as the subsidiary is incorporated for purposes which are the equivalent of business activities or the subsidiary subsequently carries on business activities see 319_us_436 and 431_f2d_227 cir thus where a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt supra pincite however if the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded see 483_f2d_1098 cir analysis m represents that it has formed n for a bona_fide business_purpose n will create a gmp that will benefit not only the members of m but also other professionals it will have a real and substantial business function therefore its existence should not be disregarded for federal tax purposes n will not be a mere instrumentality of m a majority of n’s board_of directors will not be board members or officers of m instead the officers of n will be independent of m and will oz manage the day-to-day affairs of n m represents that it will not directly or actively participate in the day-to-day management of n maintain separate books_and_records financial reports and benefits and insurance for its employees to the extent that n leases office space from m detailed records will be maintained reflecting actual usage and n will reimburse m for such usage similarly to the extent m provides administrative services to n it will be reimbursed for such services it will exercise only normal rights of a shareholder n will based on the above facts and representations m and n should be treated as separate entities for tax purposes therefore the activities and income of n should not be attributed to m accordingly neither the formation or initial capitalization of n by m should adversely affect m’s tax-exempt status under sec_501 of the code nor should it result in unrelated_business_taxable_income to m under sec_512 furthermore n's taxable_income should not be treated as unrelated_business_taxable_income to m nor should the sale of stock by n subsequent to the initial capitalization result in unrelated_business_taxable_income to m inasmuch as m and n are separate entities any dividends received by m from n should fall within the modification of sec_512 of the code the payment of reasonable_compensation including the issuance of stock_options to n’s officers employees and directors will not result in the inurement of m’s net_earnings within the meaning of sec_1_501_c_3_-1 of the regulations similarly such payment will not result in the serving of private interests under sec_1 c -1 d ii _n’s use of stock-based compensation plans is not incompatible or inconsistent with m’s carrying out of its exempt purposes in view of the fact that m and n are separate legal entities and the benefits derived by n’s officers employees and directors constitute reasonable_compensation for the services they have rendered the compensation to be paid n’s officers directors and employees will be determined by a compensation consuitant to help ensure that it is reasonable in addition m’s use of n stock to compensate its own employees will not result in the inurement of m’s net_earnings within the meaning of sec_1_501_c_3_-1 of the regulations or serve private interests under sec_1_501_c_3_-1 an exempt_organization may cause shares of its taxable subsidiary to be issued as compensation without contravening the prohibition against inurement and private benefit so long as the total compensation to be paid_by m to an employee is reasonable in amount in accordance with the facts presented the use of n’s stock or an option to acquire such stock will not adversely affect m's tax-exempt status as an organization described in sec_501 of the code m has entered into the licensing agreement in order to capitalize on the value of its name and other intangible_property rights such as its trademark logos membership database and m content under the circumstances described the payments received by m from n pursuant to the terms of such agreement fall within situation of revrul_81_178 supra and constitute royalties under sec_512 of the code accordingly such payments do not constitute unrelated_business_taxable_income under sec_512 except to the extent they would be subject_to tax by reason of sec_512 this conclusion is consistent with sierra club inc common cause and planned parenthood of america inc supra sl -w- in addition any payments received by m pursuant to the directory agreement also fall within situation of revrul_81_178 supra and constitute royalties under sec_512 of the code accordingly such payments do not constitute unrelated_business_taxable_income under sec_512 except to the extent they would be subject_to tax by reason of sec_512 this conclusion is also consistent with the court cases cited above we further note that to the extent n advertises in m publications m will be compensated for the ads pursuant to the advertising agreement and will report such compensation as unrelated_business_taxable_income ruling sec_1 m's formation and ownership of n and its continuing relationship with n will have no adverse impact on m’s tax-exempt status under sec_501 of the code m's initial contributions to the capital of n in exchange for n stock will not adversely affect its tax-exempt status under sec_501 of the code nor will it result in unrelated_business_taxable_income to m under sec_512 n’s taxable_income will not be treated as unrelated_business_taxable_income to m under sec_512 of the code dividends that m may receive from n will be excluded under sec_512 of the code from the computation of unrelated_business_taxable_income under sec_512 any sale of stock by n subsequent to its initial capitalization will not result in unrelated_business_taxable_income to m n's issuance of options for the purchase of stock in n to certain of its officers and employees under its stock_option plan and the issuance of stock_options to n’s directors in payment of directors’ fees where the value of such options and stock based on their fair_market_value constitutes reasonable_compensation will not adversely affect m’s tax-exempt status under sec_501 of the code or result in unrelated_business_taxable_income under sec_512 the issuance by m of options for stock in n to employees of m where the value of such options and stock based on their fair_market_value constitutes reasonable_compensation will not adversely affect m’s tax-exempt status under section c of the code payments received by m from n under the licensing agreement or the directory agreement will not adversely affect m’s tax-exempt status under sec_501 of the code or result in unrelated_business_taxable_income to m under sec_512 a except to the extent the provisions of sec_512 apply l7v we have not been asked and we express no opinion on whether payments of royalties or rent by n to m which would otherwise be excluded from the computation of unrelated_business_taxable_income pursuant to sec_512 and of the code respectively would be subject_to tax by reason of sec_512 furthermore we have not been asked and we express no opinion on whether amounts received by m from n in return for providing any administrative services constitute unrelated_business_taxable_income under sec_512 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number we are sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely sie 1h yo bowed gerald v sack manager exempt_organizations technical group 2p
